Title: To George Washington from Henry Leonard Philip, baron d’ Arendt, 25 December 1780
From: Arendt, Henry Leonard Philip, baron d’
To: Washington, George


                        
                            Sir,
                            Philada Decr 25th 1780.
                        
                        In a former letter of mine, I had the honour to acquaint Your Excellency with my safe Return to America, and
                            as it hath happened that the same letter hath lain over in the place where I put it to be forwarded I beg leave to mention
                            to You the Subject of it—At the same time I take the opportunity to congratulate Your Excellency of Your health which by
                            public Accounts of You is in a perfect State.
                        Certain Commissions which from my native Country I have undertaken to execute here & have laid the
                            same before Congress, will prove the favourable opinion of the one to the other & may serve as an Introduction to
                            a nearer Alliance of both.
                        I expect in a few days to have the Resolve of Congress on that Subject & upon other matters
                            concerning myself, and hope that I shall soon have the honour in person to wait on Your Excellency And am with great
                            respect Sir, Your Excellency’s, most obedt hble Servt
                        
                            Baron d’Arendt
                        
                        
                            in the Arch-Street betwen Second & Therd-Street by  Wirth
                        

                    